Electronically Filed
                                                        Supreme Court
                            SCWC-11-0000758             SCWC-11-0000758
                                                        11-FEB-2014
              IN THE SUPREME COURT OF THE STATE OF HAWAI#I
                                                        10:38 AM


            STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                   vs.

        MICHAEL W. BASHAM, Petitioner/Defendant-Appellant,

                                   and

   ALIIKEA BASHAM, aka Aliikea I. Basham, Petitioner/Defendant.


            CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                  (CAAP-11-0000758; CR. NO. 10-1-0663)

                        ORDER OF CORRECTION
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

             IT IS HEREBY ORDERED that the Opinion of the Court,

 filed on February 6, 2014, is corrected as follows:

             1. In the case caption on page 1:

             Change “ALLIKEA” to “ALIIKEA”

             The Clerk of the Court is directed to take all

 necessary steps to notify the publishing agencies of these

 changes.

             DATED: Honolulu, Hawai#i, February 11, 2014.


                                         /s/ Richard W. Pollack

                                         Associate Justice